Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

AND OTHER LOAN DOCUMENTS

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”) made as of the 21st day of March, 2012, by and among DUPONT FABROS
TECHNOLOGY, L.P., a Maryland limited partnership (“Borrower”), DUPONT FABROS
TECHNOLOGY, INC., a Maryland corporation (“REIT”), the parties executing below
as Subsidiary Guarantors (the “Subsidiary Guarantors”; REIT and the Subsidiary
Guarantors, collectively the “Guarantors”), KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), THE OTHER LENDERS WHICH ARE
SIGNATORIES HERETO (KeyBank and the other lenders which are signatories hereto,
collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders (the “Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, Agent and certain of the Lenders entered into that certain
Credit Agreement dated as of May 6, 2010, as amended by that certain First
Amendment to Credit Agreement dated as of February 4, 2011 (as amended, the
“Credit Agreement”); and

WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and

WHEREAS, contemporaneously herewith MIHI LLC is no longer a Lender under the
Credit Agreement; and

WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

1. Definitions. All the terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

2. Modification of the Credit Agreement. Borrower, the Lenders and Agent do
hereby modify and amend the Credit Agreement as follows:

(a) By deleting in their entirety the definitions of “Delinquent Lender” and
“Insolvent/Seized Lender” in §1.1 of the Credit Agreement;



--------------------------------------------------------------------------------

(b) By deleting in their entirety the definitions of “Applicable Margin”,
“Commitment Increase”, “Development Property”, “Interest Period”, “Material
Subsidiary”, “Maturity Date”, “Required Lenders”, “Revolving Credit Loan or
Loans”, “Swing Loan Commitment” and “Total Commitment” in §1.1 of the Credit
Agreement, and inserting in lieu thereof the following:

“Applicable Margin. (a) On any date, the Applicable Margin for LIBOR Rate Loans
and Base Rate Loans shall be a percentage per annum as set forth below based on
the ratio of the Consolidated Total Indebtedness to the Borrower’s Gross Asset
Value:

 

Pricing

Level

  

Ratio

   LIBOR
Rate Loans     Base Rate
Loans  

Pricing Level 1

  

Less than or equal to 35%

     1.85 %      0.85 % 

Pricing Level 2

  

Greater than 35% but less than or equal to 40%

     2.00 %      1.00 % 

Pricing Level 3

  

Greater than 40% but less than or equal to 45%

     2.15 %      1.15 % 

Pricing Level 4

  

Greater than 45% but less than or equal to 52.5%

     2.30 %      1.30 % 

Pricing Level 5

  

Greater than 52.5%

     2.50 %      1.50 % 

The initial Applicable Margin shall be at Pricing Level 1. At such time as this
subparagraph (a) is applicable, the Applicable Margin for each Base Rate Loan
shall be determined by reference to the ratio of Consolidated Total Indebtedness
to Gross Asset Value in effect from time to time, and the Applicable Margin for
any Interest Period for all LIBOR Rate Loans comprising part of the same
borrowing shall be determined by reference to the ratio of Consolidated Total
Indebtedness to Gross Asset Value in effect on the first (1st) day of such
Interest Period. The Applicable Margin shall not be adjusted based upon such
ratio, if at all, until the first (1st) day of the first (1st) month following
the delivery by REIT to the Agent of the Compliance Certificate after the end of
a calendar quarter. In the event that REIT shall fail to deliver to the Agent a
quarterly Compliance Certificate on or before the date required by §7.4(c), then
without limiting any other rights of the Agent and the Lenders under this
Agreement, the Applicable Margin for Loans shall be at Pricing Level 5 until
such failure is cured within any applicable cure period, or waived in writing by
the Required Lenders in which event the Applicable Margin shall adjust, if
necessary, on the first (1st) day of the first (1st) month following receipt of
such Compliance Certificate.

(b) From and after the date that Agent first receives written notice from REIT
or Borrower that Borrower has first obtained an Investment Grade Rating, the
Applicable Margin shall mean, as of any date of determination, a percentage per
annum determined by reference to the Credit Rating Level as set forth below:

 

Pricing
Level

  

Credit Rating Level

   Applicable Margin
for
LIBOR  Rate Loans     Applicable
Margin for
Base Rate Loans  

I

  

Credit Rating Level 1

     1.05 %      0.05 % 

II

  

Credit Rating Level 2

     1.20 %      0.20 % 

 

2



--------------------------------------------------------------------------------

Pricing
Level

  

Credit Rating Level

   Applicable Margin
for
LIBOR  Rate Loans     Applicable
Margin for
Base Rate Loans  

III

  

Credit Rating Level 3

     1.35 %      0.35 % 

IV

  

Credit Rating Level 4

     1.50 %      0.50 % 

V

  

Credit Rating Level 5

     2.10 %      1.10 % 

At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all LIBOR Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however that no change in the Applicable Margin
resulting from the application of the Credit Rating Levels or a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice of the application of the Credit
Rating Levels or a change in such Credit Rating Level. From and after the first
date that the Applicable Margin is based on Borrower’s Investment Grade Rating
pursuant to this subparagraph (b), the Applicable Margin shall no longer be
calculated by reference to the ratio of Consolidated Total Indebtedness to Gross
Asset Value (provided that any accrued interest payable at the Applicable Margin
determined by reference to the ratio of Consolidated Total Indebtedness to Gross
Asset Value prior to such date shall be payable as provided in §2.6).

Commitment Increase. An increase in the Total Commitment to not more than
$400,000,000.00 pursuant to §2.11.

Development Property. Real Estate owned or acquired by the Borrower or any of
its Subsidiaries for which Borrower or its Subsidiary has obtained the necessary
permits (including a building permit to permit construction) and on which the
Borrower or any of its Subsidiaries is actively pursuing construction only of
one or more buildings for use as a Data Center Property and for which
construction is proceeding to completion without undue delay from permit delay
or denial, construction delays or otherwise, all pursuant to the ordinary course
of business of the Borrower or such Subsidiary. Notwithstanding the foregoing,
any such property will no longer be considered to be a Development Property at
the earlier of (i) the point at which such property’s Capitalized Value exceeds
its GAAP book value or (ii) twenty-four (24) months following substantial
completion of construction of the improvements related to such development
(excluding tenant improvements), and shall thereafter be considered a Stabilized
Property for the purposes of the calculation of Gross Asset Value and
Unencumbered Asset Value, as applicable. Each individual phase of a given
development will be considered a separate and distinct Development Property for
purposes of this definition.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three or six months thereafter, and (b) thereafter, each period commencing on
the day following the last day of the next preceding Interest Period applicable
to such Loan and ending on the last day of one of the periods set forth above,
as selected by the Borrower in a Loan Request or Conversion/Continuation
Request; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;

 

3



--------------------------------------------------------------------------------

(ii) if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a LIBOR Rate Loan on the last day of the then current Interest Period with
respect thereto as provided in and subject to the terms of §4.1(c);

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.

Material Subsidiary. Any Subsidiary of the Borrower which is (a) a direct or
indirect owner of an asset included in determining the Unencumbered Asset Value
or (b) a guarantor of or otherwise liable with respect to any other Unsecured
Debt of the REIT, the Borrower or any of their respective Subsidiaries (other
than any of such Subsidiaries that are not organized under the laws of any
political subdivision of the United States and which are not borrowers,
guarantors or otherwise liable with respect to any Unsecured Debt of REIT,
Borrower or any of their respective Subsidiaries which are organized under the
laws of any political subdivision of the United States). Notwithstanding the
foregoing, Xeres Ventures LLC, Yak Ventures LLC and Alshain Ventures LLC shall
not be deemed to be Material Subsidiaries so long as such Subsidiaries do not
guarantee any Unsecured Debt.

Maturity Date. March 21, 2016, as such date may be extended as provided in
§2.12, or such earlier date on which the Loans shall become due and payable
pursuant to the terms hereof.

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 7/10 percent
(66.7%) of the Total Commitment; provided that in determining said percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $225,000,000.00 (subject to increase as provided in §2.11) to be made
by the Lenders

 

4



--------------------------------------------------------------------------------

hereunder as more particularly described in §2. Without limiting the foregoing,
Revolving Credit Loans shall also include Revolving Credit Loans made pursuant
to §2.10(f).

Swing Loan Commitment. The sum of $35,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is Two
Hundred Twenty-Five Million and No/100 Dollars ($225,000,000.00). The Total
Commitment may increase in accordance with §2.11.”

(c) By inserting the following definitions in §1.1 of the Credit Agreement, in
the appropriate alphabetical order:

“Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

Credit Rating. As of any date of determination, the higher of the credit ratings
(or their equivalents) then assigned to Borrower’s long-term senior unsecured
non-credit enhanced debt by either of the Rating Agencies. A credit rating of
BBB- from S&P is equivalent to a credit rating of Baa3 from Moody’s and vice
versa. A credit rating of BBB from S&P is equivalent to a credit rating of Baa2
from Moody’s and vice versa. A credit rating of BBB+ from S&P is equivalent to a
credit rating of Baa1 by Moody’s and vice versa. A credit rating of A- from S&P
is equivalent to a credit rating of A3 from Moody’s and vice versa. It is the
intention of the parties that if Borrower shall only obtain a credit rating from
one of the Rating Agencies without seeking a credit rating from the other of the
Rating Agencies, the Borrower shall be entitled to the benefit of the Credit
Rating Level for such credit rating. If Borrower shall have obtained a credit
rating from both of the Rating Agencies, the higher of the two ratings shall
control, provided that the lower rating for such Person is only one level below
that of the higher rating. If the lower rating for such Person is more than one
level below that of the higher credit rating for such Person, the operative
rating would be deemed to be one rating level higher than the lower of the two
ratings. In the event that Borrower shall have obtained a credit rating from
either or both of the Rating Agencies and shall thereafter lose such rating or
ratings (whether as a result of withdrawal, suspension, election to not obtain a
rating, or otherwise) from such Rating Agencies and as a result does not have a
credit rating from any Rating Agency, Borrower shall be deemed for the purposes
hereof not to have a credit rating. Notwithstanding anything to the contrary
contained herein, if at any time neither of the Rating Agencies shall perform
the functions of a securities rating agency, then the Borrower and the Agent
shall promptly negotiate in good faith to agree upon a substitute rating agency
(and to correlate the system of ratings of such substitute rating agency with
that of the rating agency being replaced), and pending such amendment, the
Credit Rating of any Rating Agency in effect immediately prior to such time,
shall continue to apply, provided that the designation of such replacement
agency and such amendment are completed within thirty (30) days of such event,
and if not so completed within such thirty (30) day period, Credit Rating Level
5 shall be the applicable Credit Rating Level until such time as Borrower
obtains a Credit Rating from a Rating Agency.

 

5



--------------------------------------------------------------------------------

Credit Rating Level. One of the following five pricing levels, as applicable,
and provided, further, that, from and after the time that Agent receives written
notice that Borrower has first obtained an Investment Grade Rating, during any
period that Borrower has no Credit Rating Level, Credit Rating Level 5 shall be
the applicable Credit Rating Level:

“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P or A3 by
Moody’s;

“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or Baa1
by Moody’s and Credit Rating Level 1 is not applicable;

“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or Baa2
by Moody’s and Credit Rating Levels 1 and 2 are not applicable;

“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or Baa3
by Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable; and

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P or Baa3 by Moody’s or
there is no Credit Rating.

Defaulting Lender. Any Lender that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Loans, within two (2) Business Days of the
date required to be funded by it hereunder and such failure is continuing,
unless such Lender notifies the Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) (i) has notified the Borrower, the Agent or any Lender that
it does not intend to comply with its funding obligations hereunder or (ii) has
made a public statement to that effect with respect to its funding obligations
under other agreements generally in which it commits to extend credit, unless
with respect to this clause (b), such notice or public statement relates to such
Lender’s obligation to fund a Revolving Credit Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such notice or public statement) cannot be
satisfied, (c) has failed, within two (2) Business Days after request by the
Agent or the Borrower, to confirm in a manner reasonably satisfactory to the
Agent and the Borrower that it will comply with its funding obligations;
provided that, notwithstanding the provisions of §2.13, such Lender shall cease
to be a Defaulting Lender upon the Agent’s and Borrower’s receipt of
confirmation that such Defaulting Lender will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy,

 

6



--------------------------------------------------------------------------------

insolvency, reorganization, liquidation, conservatorship, assignment for the
benefit of creditors, moratorium, receivership, rearrangement or similar debtor
relief law of the United States or other applicable jurisdictions from time to
time in effect, including any law for the appointment of the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority as
receiver, conservator, trustee, administrator or any similar capacity, (ii) had
a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority (including any
agency, instrumentality, regulatory body, central bank or other authority) so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts of the United States or from the
enforcement of judgments or writs of attachment of its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow, or disaffirm any contracts or agreements made with such Person). Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.13(g)) upon delivery of written notice of such determination to
the Borrower and each Lender.

Facility Fee. See §2.3(b).

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations
promulgated thereunder or official interpretations thereof.

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof and (b) with respect to the Swing Loan Lender, such Defaulting
Lender’s Commitment Percentage of Swing Loans other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders, repaid by the Borrower or for which cash collateral or other credit
support acceptable to the Swing Loan Lender shall have been provided in
accordance with the terms hereof.

Investment Grade Rating. A Credit Rating of BBB- or better by S&P or Baa3 or
better by Moody’s.

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

 

7



--------------------------------------------------------------------------------

Rating Agencies. S&P, Moody’s and any substitute rating agency appointed by the
Borrower and the Agent pursuant to the definition of “Credit Rating”,
collectively, and Rating Agency means either S&P, Moody’s or such substitute
rating agency.

Second Amendment Date. March 21, 2012.

Unused Fee. See §2.3(a).”

(d) By deleting in its entirety §2.3 of the Credit Agreement, and inserting in
lieu thereof the following:

“§2.3 Unused Fee; Facility Fee.

(a) The Borrower agrees to pay to the Agent for the account of the Lenders that
are Non-Defaulting Lenders in accordance with their respective Commitment
Percentages an unused fee (the “Unused Fee”) calculated at the rate per annum as
set forth below on the average daily amount by which the Total Commitment
exceeds the outstanding principal amount of Revolving Credit Loans, Swing Loans
and the face amount of Letters of Credit Outstanding during each calendar
quarter or portion thereof commencing on the date hereof and ending on the
Maturity Date, subject to §2.3(b). The Unused Fee shall be calculated for each
day based on the ratio (expressed as a percentage) of (a) the average daily
amount of the outstanding principal amount of the Revolving Credit Loans and
Swing Loans and the face amount of Letters of Credit Outstanding during such
quarter to (b) the Total Commitment, and if such ratio is less than fifty
percent (50%), the Unused Fee shall be payable at the rate of 0.35%, and if such
ratio is equal to or greater than fifty percent (50%), the Unused Fee shall be
payable at the rate of 0.25%. The Unused Fee shall be payable quarterly in
arrears on the first (1st) day of each calendar quarter for the immediately
preceding calendar quarter or portion thereof, and on any earlier date on which
the Commitments shall be reduced or shall terminate as provided in §2.4, with a
final payment on the Maturity Date.

(b) From and after the date that Agent receives written notice that Borrower has
first obtained an Investment Grade Rating, the Unused Fee shall no longer accrue
(but any accrued Unused Fee shall be payable as provided in §2.3(a)), and from
and thereafter, the Borrower agrees to pay to the Agent for the account of the
Lenders that are Non-Defaulting Lenders in accordance with their respective
Commitment Percentages a facility fee (the “Facility Fee”) calculated at the
rate per annum set forth below based upon the applicable Credit Rating Level on
the Total Commitment:

 

Credit Rating Level

   Facility Fee Rate  

Credit Rating Level 1

     0.20 % 

Credit Rating Level 2

     0.25 % 

Credit Rating Level 3

     0.30 % 

Credit Rating Level 4

     0.35 % 

Credit Rating Level 5

     0.40 % 

 

8



--------------------------------------------------------------------------------

The Facility Fee shall be calculated for each day and shall be payable quarterly
in arrears on the first (1st) day of each fiscal quarter for the immediately
preceding fiscal quarter or portion thereof, and on any earlier date on which
the Commitments shall be reduced or shall terminate as provided in §2.4, with a
final payment on the Maturity Date. The Facility Fee shall be determined by
reference to the Credit Rating Level in effect from time to time; provided,
however, that no change in the Facility Fee rate resulting from a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice of a change.”

(e) By deleting in its entirety §2.5(a) of the Credit Agreement, and inserting
in lieu thereof the following:

“(a) Subject to the terms and conditions set forth in this Agreement, Swing Loan
Lender agrees to lend to the Borrower (the “Swing Loans”), and the Borrower may
borrow (and repay and reborrow) from time to time between the Closing Date and
the date which is five (5) Business Days prior to the Maturity Date upon notice
by the Borrower to the Swing Loan Lender given in accordance with this §2.5,
such sums as are requested by the Borrower for the purposes set forth in §2.9 in
an aggregate principal amount at any one time outstanding not exceeding the
Swing Loan Commitment; provided that in all events (i) no Default or Event of
Default shall have occurred and be continuing; (ii) the outstanding principal
amount of the Revolving Credit Loans and Swing Loans (after giving effect to all
amounts requested) plus Letter of Credit Liabilities shall not at any time
exceed the Total Commitment; and (iii) the outstanding principal amount of the
Revolving Credit Loans and Swing Loans (after giving effect to all amounts
requested), plus Letter of Credit Liabilities shall not at any time exceed the
lesser of (A) the Total Commitment or (B) the Borrowing Base Availability
(giving effect to the amount of all Outstanding Revolving Credit Loans, Swing
Loans and Letter of Credit Liabilities). Notwithstanding anything to the
contrary contained in this §2.5, the Swing Loan Lender shall not be obligated to
make any Swing Loan at a time when any other Lender is a Defaulting Lender,
unless the Swing Loan Lender is reasonably satisfied that the participation
therein will otherwise be fully allocated to the Lenders that are Non-Defaulting
Lenders consistent with §2.13(c) and the Defaulting Lender shall not participate
therein, except to the extent the Swing Loan Lender has entered into
arrangements with the Borrower or such Defaulting Lender that are satisfactory
to the Swing Loan Lender in its good faith determination to eliminate the Swing
Loan Lender’s Fronting Exposure with respect to any such Defaulting Lender,
including the delivery of cash collateral. Swing Loans shall constitute
“Revolving Credit Loans” for all purposes hereunder. The funding of a Swing Loan
hereunder shall constitute a representation and warranty by the Borrower that
all of the conditions set forth in §10 and §11 have been satisfied on the date
of such funding. The Swing Loan Lender may assume that the conditions in §10 and
§11 have been satisfied unless Swing Loan Lender has received written notice
from a Lender that such conditions have not been satisfied. Each Swing Loan
shall be due and payable within five (5) Business Days of the date such Swing
Loan was provided and Borrower hereby agree (to the extent not repaid as
contemplated by §2.5(d) below) to repay each Swing Loan on or before the date
that is five (5) Business Days from the date such Swing Loan was provided.”

 

9



--------------------------------------------------------------------------------

(f) By deleting the words and numbers “five (5)” appearing in the next to last
line of §2.7, and inserting in lieu thereof the words and numbers “eight (8)”;

(g) By deleting in its entirety §2.10(a) of the Credit Agreement, and inserting
in lieu thereof the following:

“(a) Subject to the terms and conditions set forth in this Agreement, at any
time and from time to time from the Closing Date through the day that is ninety
(90) days prior to the Maturity Date, the Issuing Lender shall issue such
Letters of Credit as the Borrower may request upon the delivery of a written
request in the form of Exhibit E hereto (a “Letter of Credit Request”) to the
Issuing Lender, provided that (i) no Default or Event of Default shall have
occurred and be continuing, (ii) upon issuance of such Letter of Credit, the
Letter of Credit Liabilities shall not exceed Thirty-Five Million Dollars
($35,000,000.00), (iii) in no event shall the sum of (A) the Revolving Credit
Loans Outstanding, (B) the Swing Loans Outstanding and (C) the amount of Letter
of Credit Liabilities (after giving effect to all Letters of Credit requested)
exceed the Total Commitment, (iv) in no event shall the aggregate outstanding
principal amount of the Revolving Credit Loans, outstanding principal amount of
Swing Loans and aggregate Letters of Credit Liabilities (after giving effect to
any requested Letters of Credit) exceed the lesser of (A) the Total Commitment
or (B) the Borrowing Base Availability (giving effect to the amount of all
Outstanding Revolving Credit Loans, Outstanding Swing Loans and aggregate Letter
of Credit Liabilities), or cause a violation of the covenant set forth in §9.1,
(v) the conditions set forth in §§10 and 11 shall have been satisfied, and
(vi) in no event shall any amount drawn under a Letter of Credit be available
for reinstatement or a subsequent drawing under such Letter of Credit.
Notwithstanding anything to the contrary contained in this §2.10, the Issuing
Lender shall not be obligated to issue, amend, extend, renew or increase any
Letter of Credit at a time when any other Lender is a Defaulting Lender, unless
the Issuing Lender is reasonably satisfied that the participation therein will
otherwise be fully allocated to the Lenders that are Non-Defaulting Lenders
consistent with §2.13(c) and the Defaulting Lender shall have no participation
therein, except to the extent the Issuing Lender has entered into arrangements
with the Borrower or such Defaulting Lender which are satisfactory to the
Issuing Lender in its good faith determination to eliminate the Issuing Lender’s
Fronting Exposure with respect to any such Defaulting Lender, including the
delivery of cash collateral. The Issuing Lender may assume that the conditions
in §10 and §11 have been satisfied unless it receives written notice from a
Lender that such conditions have not been satisfied. Each Letter of Credit
Request shall be executed by an Authorized Officer of Borrower. The Issuing
Lender shall be entitled to conclusively rely on such Person’s authority to
request a Letter of Credit on behalf of Borrower. The Issuing Lender shall have
no duty to verify the authenticity of any signature appearing on a Letter of
Credit Request. The Borrower assumes all risks with respect to the use of the
Letters of Credit. Unless the Issuing Lender and the Required Lenders otherwise
consent, the term of any Letter of Credit shall not exceed a period of time
commencing on the issuance of the Letter of Credit and ending one year after the
date of issuance thereof, subject to extension pursuant to an “evergreen” clause
acceptable to Agent and Issuing Lender (but in any event the term shall not
extend beyond the Maturity Date). The amount available to be drawn under any
Letter of Credit shall reduce on a dollar-for-dollar basis the amount available
to be drawn under the Total Commitment as a Revolving Credit Loan.”

 

10



--------------------------------------------------------------------------------

(h) By deleting in its entirety §2.10(e) of the Credit Agreement, and inserting
in lieu thereof the following:

“(e) Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate per annum equal to one-eighth of one percent (0.125%),
and (ii) for the accounts of the Lenders that are Non-Defaulting Lenders
(including the Issuing Lender) in accordance with their respective percentage
shares of participation in such Letter of Credit, a Letter of Credit fee
calculated at the rate per annum equal to the Applicable Margin for LIBOR Rate
Loans on the amount available to be drawn under such Letter of Credit. Such fees
shall be payable in quarterly installments in arrears with respect to each
Letter of Credit on the first day of each calendar quarter following the date of
issuance and continuing on each quarter or portion thereof thereafter, as
applicable, or on any earlier date on which the Commitments shall terminate and
on the expiration or return of any Letter of Credit. In addition, the Borrower
shall pay to Issuing Lender for its own account within five (5) days of demand
of Issuing Lender the standard issuance, documentation and service charges for
Letters of Credit issued from time to time by Issuing Lender.”

(i) By deleting in its entirety the first sentence of §2.11(a) of the Credit
Agreement, and inserting in lieu thereof the following:

“Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrower shall
have the option (but subject to Agent’s prior written consent in each instance,
which consent shall not be unreasonably withheld) at any time and from time to
time before the date which is ninety (90) days prior to the Maturity Date to
request an increase in the Total Commitment to not more than $400,000,000.00 by
giving written notice to the Agent (an “Increase Notice”; and the amount of such
requested increase is the “Commitment Increase”), provided that any such
individual increase must be in a minimum amount of $5,000,000.00.”

(j) By deleting the date “May 6, 2014” appearing in the second (2nd) line of
§2.12 of the Credit Agreement, and inserting in lieu thereof the date “March 21,
2017”;

(k) By deleting the words and numbers “fifty (50) basis points” appearing in the
third (3rd) line of §2.12(b) of the Credit Agreement, and inserting in lieu
thereof the words and numbers “twenty five (25) basis points”:

(l) By inserting the following as new §2.13 to the Credit Agreement:

“§2.13 Defaulting Lenders.

(a) If for any reason any Lender shall be a Defaulting Lender, then, in addition
to the rights and remedies that may be available to the Agent or the Borrower
under this Agreement or applicable law, such Defaulting Lender’s right to
participate in the administration of the Revolving Credit Loans, this Agreement
and the other Loan Documents, including without limitation, any right to vote in
respect of, to consent to or to direct any action or inaction of the Agent or to
be taken into account in the calculation of the Required Lenders or all of the
Lenders, shall be suspended during the pendency of

 

11



--------------------------------------------------------------------------------

such failure or refusal. If a Lender is a Defaulting Lender because it has
failed to make timely payment to the Agent of any amount required to be paid to
the Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Agent or the Borrower may have
hereunder or otherwise, the Agent shall be entitled (i) to collect interest from
such Defaulting Lender on such delinquent payment for the period from the date
on which the payment was due until the date on which the payment is made at the
Federal Funds Effective Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document in accordance with §2.13(d) and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest. Any amounts received by the Agent
in respect of a Defaulting Lender’s Revolving Credit Loans and/or Commitment
shall be applied as set forth in §2.13(d).

(b) Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and the Borrower no sooner than two (2) Business Days and not later than
five (5) Business Days after such Defaulting Lender became a Defaulting Lender.
If more than one Lender exercises such right, each such Lender shall have the
right to acquire its pro rata share of such Defaulting Lender’s Commitment in
proportion to the Commitments of the other Lenders exercising such right. If
after such fifth (5th) Business Day, the Lenders have not elected to purchase
all of the Commitment of such Defaulting Lender, then the Borrower (so long as
no Default or Event of Default exists) or the Required Lenders may, by giving
written notice thereof to the Agent, the Borrower, such Defaulting Lender and
the other Lenders, demand (but shall have no obligation to so demand) that such
Defaulting Lender assign its Commitment to an assignee subject to and in
accordance with the provisions of §18.1 for the purchase price provided for
below and upon any such demand such Defaulting Lender shall comply with such
demand and shall consummate such assignment (subject to and in accordance with
the provisions of §18.1). No party hereto shall have any obligation whatsoever
to initiate any such replacement or to assist in finding an assignee. Upon any
such purchase or assignment, and any such demand with respect to which the
conditions specified in §18.1 have been satisfied, the Defaulting Lender’s
interest in its Commitments, Revolving Credit Loans and rights hereunder (but
not its liability in respect thereof or under the Loan Documents or this
Agreement to the extent the same relate to the period prior to the effective
date of the purchase) shall terminate on the date of purchase and assignment,
and the Defaulting Lender shall promptly execute all documents reasonably
requested to surrender and transfer such interest to the purchaser or assignee
thereof, including an appropriate Assignment and Acceptance Agreement. The
purchase price for the Commitment of a Defaulting Lender shall be equal to the
amount of the principal balance of the Revolving Credit Loans outstanding and
owed by the Borrower to the Defaulting Lender plus any accrued but unpaid
interest thereon and any accrued but unpaid fees incurred prior to such Lender
becoming a Defaulting Lender. Prior to payment of such purchase price to a
Defaulting Lender, the Agent shall apply against such purchase price any amounts
retained by the Agent pursuant to §2.13(d).

 

12



--------------------------------------------------------------------------------

(c) During any period in which there is a Defaulting Lender, all or any part of
such Defaulting Lender’s obligation to acquire, refinance or fund participations
in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant to §2.5(e)
shall be reallocated among the Lenders that are Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (computed without giving
effect to the Commitment of such Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists, (ii) the
conditions set forth in §10 and §11 are satisfied at the time of such
reallocation (and, unless the Borrower shall have notified the Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at the time), (iii) the representations and warranties
in the Loan Documents shall be true and correct in all material respects on and
as of the date of such reallocation with the same effect as though made on and
as of such date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and
(iv) the aggregate obligation of each Lender that is a Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Loans
shall not exceed the positive difference, if any, of (A) the Commitment of that
Non-Defaulting Lender minus (B) the sum of (1) the aggregate outstanding
principal amount of the Revolving Credit Loans of that Lender plus (2) such
Lender’s pro rata portion in accordance with its Commitment Percentage of
outstanding Letter of Credit Liabilities and participations in Swing Loans. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(d) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender (with
respect to Letter of Credit Liabilities) and/or the Swing Loan Lender hereunder;
third, if so determined by the Agent or requested by the Issuing Lender or the
Swing Loan Lender, to be held as cash collateral for future funding obligations
of such Defaulting Lender of any participation in any Letter of Credit or Swing
Loan; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Revolving Credit Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Agent; fifth, if so determined by the Agent
and the Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to (x) satisfy obligations of such Defaulting Lender
to fund Revolving Credit Loans or participations under this Agreement and (y) be
held as cash collateral for future funding obligations of such Defaulting Lender
of any participation in any Letter of Credit or Swing Loan; sixth, to the
payment of any amounts owing to the Agent or the Lenders (including the Issuing
Lender and the Swing Loan Lender) as a result of any judgment of

 

13



--------------------------------------------------------------------------------

a court of competent jurisdiction obtained by the Agent or any Lender (including
the Issuing Lender and the Swing Loan Lender) against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (i) such payment is a
payment of the principal amount of any Revolving Credit Loans or funded
participations in Letters of Credit or Swing Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share and (ii) such
Revolving Credit Loans or funded participations in Letters of Credit or Swing
Loans were made at a time when the conditions set forth in §10 and §11, to the
extent required by this Agreement, were satisfied or waived, such payment shall
be applied solely to pay the Revolving Credit Loans of, and funded
participations in Letters of Credit or Swing Loans owed to, all Non-Defaulting
Lenders on a pro rata basis until such time as all Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Loans are held
by the Lenders pro rata in accordance with their Commitment Percentages without
regard to §2.13(c), prior to being applied to the payment of any Revolving
Credit Loans of, or funded participations in Letters of Credit or Swing Loans
owed to, such Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this §2.13(d)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto, and to the extent allocated to the repayment
of principal of the Revolving Credit Loan, shall not be considered outstanding
principal under this Agreement.

(e) Within five (5) Business Days of demand by the Issuing Lender or Swing Loan
Lender from time to time, the Borrower shall deliver to the Agent for the
benefit of the Issuing Lender and the Swing Loan Lender cash collateral in an
amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and Swing Loan Lender (after giving effect to §2.5(a), §2.10(a) and
§2.13(c)) on terms reasonably satisfactory to the Issuing Lender and/or Swing
Loan Lender in its good faith determination (and such cash collateral shall be
in Dollars). Any such cash collateral shall be deposited in the Collateral
Account as collateral (solely for the benefit of the Issuing Lender and/or the
Swing Loan Lender) for the payment and performance of each Defaulting Lender’s
pro rata portion in accordance with their respective Commitment Percentages of
outstanding Letter of Credit Liabilities and Swing Loans. Moneys in the
Collateral Account deposited pursuant to this section shall be applied by the
Agent to reimburse the Issuing Lender and/or the Swing Loan Lender immediately
for each Defaulting Lender’s pro rata portion in accordance with their
respective Commitment Percentages of any funding obligation with respect to a
Letter of Credit or Swing Loan which has not otherwise been reimbursed by the
Borrower or such Defaulting Lender. Any amounts deposited in the Collateral
Account (or any portion thereof) shall be refunded to the Borrower promptly upon
any of the following (as applicable) (i) the applicable Letter of Credit in
connection with which it was provided being terminated or cancelled (without any
drawing thereon), (ii) all Fronting Exposure with respect to the Issuing Lender
and Swing Loan Lender has been eliminated or (iii) as provided in §§12.1 and
12.6(d) and (f).

 

14



--------------------------------------------------------------------------------

(f) (i) Each Lender that is a Defaulting Lender shall not be entitled to receive
any Unused Fee or Facility Fee pursuant to §2.3 for any period during which that
Lender is a Defaulting Lender.

(ii) Each Lender that is a Defaulting Lender shall not be entitled to receive
Letter of Credit fees pursuant to §2.10(e) for any period during which that
Revolving Credit Lender is a Defaulting Lender.

(iii) With respect to any Unused Fee, Facility Fee or Letter of Credit fees not
required to be paid to any Defaulting Lender pursuant to clause (i) or
(ii) above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letter of Credit
Liabilities or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to §2.13(c), (y) pay to the Issuing Lender and Swing Loan Lender
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the Issuing Lender’s or Swing Loan Lender’s Fronting
Exposure to such Defaulting Lender and (z) not be required to pay any remaining
amount of any such fee.

(g) If the Borrower (so long as no Default or Event of Default exists) and the
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the date specified in such notice and subject to
any conditions set forth therein (which may include arrangements with respect to
any cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Revolving Credit Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Revolving
Credit Loans and funded and unfunded participations in Letters of Credit and
Swing Loans to be held on a pro rata basis by the Lenders in accordance with
their Commitments (without giving effect to §2.13(c)), whereupon such Lender
will cease to be a Defaulting Lender and any applicable cash collateral provided
by the Borrower shall be promptly refunded to the Borrower; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender
(including any application of such payments pursuant to §2.13(d)); and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.”

(m) By deleting the word and number “five (5)” appearing in the twelfth
(12th) line of §4.1(a) of the Credit Agreement, and inserting in lieu thereof
the word and number “eight (8)”;

(n) By deleting the date “May 6, 2010” appearing in §4.2 of the Credit
Agreement, and inserting in lieu thereof the date “January 26, 2012”;

 

15



--------------------------------------------------------------------------------

(o) By deleting in its entirety §4.4(b) of the Credit Agreement, and inserting
in lieu thereof the following:

“(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes (other than (i) income or franchise taxes
imposed on any Lender and (ii) U.S. federal taxes imposed by reason of a
Lender’s failure to comply with the requirements of FATCA to establish that such
payment is exempt from withholding tax thereunder), levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrower is compelled by law to make such deduction or withholding. If any
such obligation (other than income or franchise taxes imposed on any Lender) is
imposed upon the Borrower with respect to any amount payable by it hereunder or
under any of the other Loan Documents, the Borrower will pay to the Agent, for
the account of the Lenders (including the Swing Loan Lender) or (as the case may
be) the Agent, on the date on which such amount is due and payable hereunder or
under such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Lenders or the Agent to receive the same net amount
which the Lenders or the Agent would have received on such due date had no such
obligation been imposed upon the Borrower. The Borrower will deliver promptly to
the Agent certificates or other valid vouchers for all taxes or other charges
deducted from or paid with respect to payments made by the Borrower hereunder or
under any other Loan Document.”

(p) By inserting the following at the end of §4.4(c) of the Credit Agreement as
part of §4.4(c):

“Without limitation of the foregoing, if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Agent such documentation prescribed by applicable law
(including as prescribed by Sections 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA or, as necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of the preceding
sentence, “FATCA” shall include any amendments to FATCA after the date of this
Agreement.”

(q) By deleting in its entirety §4.10 of the Credit Agreement, and inserting in
lieu thereof the following:

“§4.10 Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any governmental authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any guideline, request or directive of any such
entity regarding capital adequacy or liquidity requirements (whether or not
having the force of law), has the effect of reducing the

 

16



--------------------------------------------------------------------------------

return on such Lender’s or such holding company’s capital as a consequence of
such Lender’s commitment to make Loans or participate in Letters of Credit
hereunder to a level below that which such Lender or holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such holding company’s then existing policies with respect to
capital adequacy or liquidity position) by any amount deemed by such Lender to
be material, then such Lender may notify the Borrower thereof. The Borrower
agrees to pay to such Lender the amount of such reduction in the return on
capital as and when such reduction is determined, upon presentation by such
Lender of a statement of the amount setting forth the Lender’s calculation
thereof. In determining such amount, such Lender may use any reasonable
averaging and attribution methods generally applied by such Lender. For purposes
of §4.9 and §4.10, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, publications, orders, guidelines and directives
thereunder or issued in connection therewith and all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to have been adopted and gone into effect after the date
hereof regardless of when adopted, enacted or issued.”

(r) By deleting the words and numbers “five percent (5.0%)” appearing in the
fourth (4th) line of §4.12 of the Credit Agreement, and inserting in lieu
thereof the words and numbers “four percent (4.0%)”.

(s) By deleting in its entirety §4.15 of the Credit Agreement, and inserting in
lieu thereof the following:

“§4.15 Certain Provisions Relating to Increased Costs. If a Lender gives notice
of the existence of the circumstances set forth in §4.7 or any Lender requests
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.4(b) (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.9 or
§4.10, then, upon request of Borrower, such Lender, as applicable, shall use
reasonable efforts in a manner consistent with such institution’s practice in
connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by Borrower under the foregoing
provisions, provided that such action would not be otherwise prejudicial to such
Lender, including, without limitation, by designating another of such Lender’s
offices, branches or affiliates; the Borrower agreeing to pay all reasonably
incurred costs and expenses incurred by such Lender in connection with any such
action. Notwithstanding anything to the contrary contained herein, if no Default
or Event of Default shall have occurred and be continuing, and if any Lender has
given notice of the existence of the circumstances set forth in §4.7 or has
requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10 and following the request of Borrower has been unable
to take the steps described above to mitigate such amounts (each, an “Affected
Lender”), then, within thirty (30) days after such notice or request for payment
or compensation, as applicable, Borrower shall have the one-time right as to
such Affected Lender to be exercised by delivery of written notice delivered to
the Agent

 

17



--------------------------------------------------------------------------------

and the Affected Lender within thirty (30) days of receipt of such notice, to
elect to cause the Affected Lender to transfer its Commitment. The Agent shall
promptly notify the remaining Lenders that each of such Lenders shall have the
right, but not the obligation, to acquire a portion of the Commitment, pro rata
based upon their relevant Commitment Percentages, of the Affected Lender (or if
any of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent). In the event
that the Lenders do not elect to acquire all of the Affected Lender’s
Commitment, then the Agent, in consultation with the Borrower, shall endeavor to
obtain a new Lender to acquire such remaining Commitment. Upon any such purchase
of the Commitment of the Affected Lender, the Affected Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest. The purchase price for the Affected Lender’s Commitment shall equal
any and all amounts outstanding and owed by Borrower to the Affected Lender,
including principal, prepayment premium or fee, and all accrued and unpaid
interest or fees.”

(t) By inserting the following as new §5.2(c) and (d) of the Credit Agreement:

“(c) Notwithstanding the terms of §5.2(a), from and after any date that Agent
first receives written notice from REIT or Borrower that Borrower has first
obtained an Investment Grade Rating, then (i) subject to the terms of this
§5.2(c), Material Subsidiaries (including, without limitation, any Subsidiary
Guarantor that is a direct or indirect owner of an Unencumbered Property) shall
no longer be required to be Guarantors under the Credit Agreement, and
(ii) Agent shall promptly release the Material Subsidiaries from the Guaranty;
provided however that notwithstanding the foregoing, (A) Agent shall not be
obligated to release any Material Subsidiary from the Guaranty in the event that
a Default or Event of Default shall have occurred and be continuing, and (B) no
Material Subsidiary shall be released in the event that such Material Subsidiary
constitutes a Material Subsidiary within the meaning of clause (b) of the
definition thereof. In the event that at any time after Borrower has an
Investment Grade Rating, Borrower shall no longer have an Investment Grade
Rating, Borrower and REIT shall within thirty (30) days (or such later date as
agreed to by Agent) after such occurrence cause all Material Subsidiaries to
execute the Guaranty in the form of the original Guaranty and cause such
Material Subsidiaries, REIT and Borrower to execute a Contribution Agreement in
the form of the original Contribution Agreement, in each case with such
conforming changes (i.e., references to dates of documents and parties) as Agent
may reasonably require and shall further cause to be satisfied within such
thirty (30) day period (or such longer period as agreed to by Agent) all of the
provisions of §5.2(a) that would be applicable to the addition of a new
Guarantor. In no event shall the provisions of this §5.2(c) entitle REIT to be
released from the Guaranty. If at any time during which the Borrower has an
Investment Grade Rating the provisions of clause (b) of the definition of
Material Subsidiary shall be applicable to a Subsidiary of Borrower, the
Borrower shall be required to cause such Subsidiary to become a Guarantor by
executing a Guaranty in the form of the original Guaranty and cause such
Material Subsidiaries, REIT and Borrower to execute a Contribution Agreement in
the form of the original Contribution Agreement, in each case with such
conforming changes (i.e.,

 

18



--------------------------------------------------------------------------------

references to dates of documents and parties) as Agent may reasonably require
and comply with the provisions of §5.2(a) as a condition to such Subsidiary’s
becoming a guarantor or other obligor with respect to such other Unsecured Debt
regardless of whether Borrower has obtained an Investment Grade Rating.

(d) Notwithstanding anything to the contrary contained herein, in the event that
the entities described in clause (a) of the definition of Material Subsidiary
are not required to be a Subsidiary Guarantor pursuant to §5.2(c), then the
Unencumbered Properties owned by such Persons shall still be considered
Unencumbered Properties for the purposes of this Agreement (and considered in
the calculation of Unencumbered Asset Value and Unencumbered Property Debt
Yield) provided that the representations and warranties described below in this
§5.2(d) with respect to such Persons continue to be true and correct in all
material respects, and the Borrower and such Persons continue to comply with the
provisions and covenants (or such provisions and covenants shall be applicable
to such Persons and shall be complied with, as applicable) described below in
this §5.2(d), in each case, as and to the same extent as if such Persons were
Subsidiary Guarantors:

clause (d) of the definition of Change of Control; clause (b) of the definition
of Material Adverse Effect; definition of Non-Recourse Indebtedness; definition
of Rent Roll; definition of Unencumbered Asset Value; §2.7; §2.10(b); §6.1(b);
§6.16; §6.19; §6.20(a), (b), (c), (e) and (f); last sentence of §6.21; §6.23;
§6.26; §6.27; §6.28; §6.31; §7.4(l); §7.5(e); last sentence of §7.6(a); §7.6(b);
§7.17 (for the purposes of §7.17, each entity that is a Material Subsidiary
pursuant to clause (a) of the definition of Material Subsidiary shall be
required to make Distributions the same as other Subsidiaries who are not
Subsidiary Guarantors); §7.22; last paragraph of §8.1; §8.2(iii); §8.4(v); §8.6;
§8.14; and §27.”

(u) By deleting the words “each calendar quarter” appearing in the second
(2nd) line of §7.4(b) of the Credit Agreement, and inserting in lieu thereof the
words “each of the first three (3) calendar quarters”;

(v) By deleting in its entirety §8.1(f) of the Credit Agreement, and inserting
the following in lieu thereof:

“(f) subject to the provisions of §9, (i) Secured Debt of the Borrower and its
Subsidiaries that is Recourse Indebtedness, provided that the aggregate amount
of such Indebtedness shall not exceed fifteen percent (15%) of Gross Asset
Value, and (ii) Secured Debt of the Borrower and its Subsidiaries, provided that
the aggregate amount of such Indebtedness shall not exceed forty percent
(40%) of Gross Asset Value. Notwithstanding the terms of this §8.1(f), Borrower
may exceed such thresholds solely in connection with the refinancing of the
indebtedness of Fox Properties LLC to the lenders under the Fox Credit Agreement
secured by the Fox Property to the extent the amount refinanced causes Borrower
to exceed such limit solely as a result of Borrower including in such financing
all accrued and unpaid interest, premium and fees due and payable under the Fox
Credit Agreement and reasonable closing fees and costs;”

 

19



--------------------------------------------------------------------------------

(w) By deleting in its entirety §8.9 of the Credit Agreement and inserting in
lieu thereof “§8.9 Intentionally Omitted”.

(x) By deleting in its entirety §9.4 of the Credit Agreement, and inserting in
lieu thereof the following:

“§9.4 Minimum Consolidated Tangible Net Worth. The Borrower will not at any time
permit Borrower’s Consolidated Tangible Net Worth to be less than the sum of
(i) $1,300,000,000.00, plus (ii) eighty percent (80%) of the sum of (A) any
additional Net Offering Proceeds after the Second Amendment Date, plus (B) the
value of interests in Borrower or interests in REIT issued upon the contribution
of assets to Borrower or its Subsidiaries after the Second Amendment Date (with
such value determined at the time of contribution).”

(y) By deleting the sentence in the last paragraph of §12.1 of the Credit
Agreement which begins with the words “In the alternative”, and inserting in
lieu thereof the following:

“In the alternative, if demanded by Agent in its absolute and sole discretion
after the occurrence of an Event of Default, Borrower will deposit in the
Collateral Account and pledge to Agent cash in an amount equal to the amount of
all undrawn Letters of Credit.”

(z) By inserting the following as new §12.6 of the Credit Agreement:

“§12.6 Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, Swing Loans and the other Obligations, the Borrower
hereby pledges and grants to the Agent, for the ratable benefit of the Agent and
the Lenders as provided herein, a security interest in all of its right, title
and interest in and to the Collateral Account and the balances from time to time
in the Collateral Account. The balances from time to time in the Collateral
Account shall not constitute payment of any Letter of Credit Liabilities or
Swing Loans until applied by the Agent as provided herein. Anything in this
Agreement to the contrary notwithstanding, funds held in the Collateral Account
shall be subject to withdrawal only as provided in this section and as otherwise
provided in this Agreement.

(b) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account to make payment
to the beneficiary with respect to such drawing or the payee with respect to
such presentment. If a Swing Loan is not refinanced as a Base Rate Loan as
provided in §2.5 above, then the Agent is authorized to use monies deposited in
the Collateral Account to make payment to the Swing Loan Lender with respect to
any participation not funded by a Defaulting Lender.

 

20



--------------------------------------------------------------------------------

(c) If an Event of Default exists, the Required Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to apply the
funds in the Collateral Account to the Obligations in accordance with §12.5.

(d) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in the Collateral Account pursuant to §2.13(e) exceed the pro rata
share of any Letter of Credit Obligations and participations in Swing Loans of
any Defaulting Lender after giving effect to §2.13(c), the Agent shall, from
time to time, at the request of the Borrower, deliver to the Borrower within
five (5) Business Days after the Agent’s receipt of such request from the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such excess balances in the Collateral Account at such time from
deposits pursuant to §2.13(e).

(e) The Borrower shall pay to the Agent from time to time such reasonable fees
as the Agent normally charges for similar services in connection with the
Agent’s administration of the Collateral Account. The Borrower authorizes Agent
to file such financing statements as Agent may reasonably require in order to
perfect Agent’s security interest in the Collateral Account, and Borrower shall
promptly upon demand execute and deliver to Agent such other documents as Agent
may reasonably request to evidence its security interest in the Collateral
Account.

(f) Upon indefeasible payment in full of all Obligations (other than
indemnification obligations which by their terms expressly survive payment of
the Obligations and termination of this Agreement or any of the other Loan
Documents unless a claim is pending with respect thereto) and the termination of
the obligations of the Lenders and the Issuing Lenders to extend credit
hereunder and under the other Loan Documents and the cancelation or expiration
of all Letters of Credit, all funds held in the Collateral Account shall be
promptly returned to the Borrower and the security interest granted to Agent
pursuant to §12.6(a) shall automatically be released without any further action
by any further party. Agent will, at Borrower’s expense, promptly execute and
deliver to Borrower such documents as Borrower may reasonably request to
evidence the release of such security interest.”

(aa) By inserting the following at the end of §13 of the Credit Agreement as a
part of §13:

“In the event that any Defaulting Lender shall exercise any such right of
setoff, (a) all amounts so set off shall be paid over immediately to the Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.”

 

21



--------------------------------------------------------------------------------

(bb) By inserting the following of the end of §14.5(a) of the Credit Agreement
as part of §14.5(a):

“Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, each payment by the Borrower hereunder shall be
applied in accordance with §2.13(d).”

(cc) By deleting in its entirety §14.5(c) of the Credit Agreement;

(dd) By deleting in its entirety §18.1 of the Credit Agreement, and inserting in
lieu thereof the following:

“§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent, the Issuing Lender and, so long as no Default or Event of Default exists
hereunder, Borrower shall have each given its prior written consent to such
assignment, which consent shall not be unreasonably withheld or delayed
(provided that such consent shall not be required for any assignment to another
Lender, to a lender or an Affiliate of a Lender which controls, is controlled by
or is under common control with the assigning Lender or to a wholly-owned
Subsidiary of such Lender), (b) each such assignment shall be of a constant, and
not a varying, percentage of all the assigning Lender’s rights and obligations
under this Agreement with respect to its Commitment, (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit H annexed hereto, together with any Notes subject to such assignment,
(d) in no event shall any assignment be to any Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by, Borrower, any Guarantor or REIT, or to a Defaulting Lender or an
Affiliate of a Defaulting Lender, (e) such assignee shall have a net worth as of
the date of such assignment of not less than $100,000,000.00 (unless otherwise
approved by Agent and, so long as no Default or Event of Default exists
hereunder, Borrower), (f) such assignee shall acquire an interest in the Loans
of not less than $5,000,000.00 and integral multiples of $1,000,000.00 in excess
thereof (or if less, the remaining Loans of the assignor), unless waived by the
Agent, and so long as no Default or Event of Default exists hereunder, Borrower,
and (g) such assignee shall be subject to the terms of any intercreditor
agreement among the Lenders and the Agent. Upon execution, delivery, acceptance
and recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder, (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in §18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment. In connection with
each assignment, the assignee shall represent and warrant to the Agent, the
assignor and each other Lender as to whether such assignee is controlling,
controlled by, under common control with or is not otherwise free from influence
or control by, the Borrower, any Guarantor and REIT and whether such

 

22



--------------------------------------------------------------------------------

assignee is a Defaulting Lender or an Affiliate of a Defaulting Lender. In
connection with any assignment of rights and obligations of any Defaulting
Lender, no such assignment shall be effective unless and until, in addition to
the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Revolving Credit Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Revolving Credit Loans and participations in Letters of Credit
and Swing Loans in accordance with its Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.”

(ee) By deleting in its entirety clause (f) of §18.4 of the Credit Agreement,
and inserting in lieu thereof the following:

“(f) such participant shall not be a Person controlling, controlled by or under
common control with, or which is not otherwise free from influence or control by
the Borrower, any Guarantor or REIT and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender;”

(ff) By inserting the following at the end of §27 of the Credit Agreement, as
part of §27.

“Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders, except that (x) the
Commitment of any Defaulting Lender may not be increased without the consent of
such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender).”

(gg) By deleting in its entirety the Appendix to the Compliance Certificate
included in Exhibit G to the Credit Agreement, and inserting in lieu thereof the
Appendix to Compliance Certificate attached to this Amendment.

(hh) By inserting the words “and is not a Defaulting Lender or an Affiliate of a
Defaulting Lender,” at the end of clause (f) of Paragraph 4 of the Assignment
and Acceptance Agreement attached to the Credit Agreement as Exhibit H;

 

23



--------------------------------------------------------------------------------

(ii) By deleting in its entirety Schedule 1.1 of the Credit Agreement and
inserting in lieu thereof Schedule 1.1 attached to this Amendment.

3. Amendment to Guaranty. Guarantors, the Lenders and the Agent do hereby modify
and amend the Guaranty by deleting in its entirety Recital A appearing on page 1
of the Guaranty, and inserting in lieu thereof the following:

“A. On or about the date hereof, DuPont Fabros Technology, L.P., a Maryland
limited partnership (“Borrower”), Agent and the Lenders entered into that
certain Credit Agreement (as amended, the “Credit Agreement”) whereby the
Lenders agreed to make a revolving credit loan (the “Loan”) available to
Borrower in the maximum aggregate amount at any time outstanding not to exceed
the sum of $225,000,000.00, increasable to Four Hundred Million and no/100
Dollars ($400,000,000.00). Capitalized terms used and not otherwise defined
herein shall have the meanings given to them in the Credit Agreement.”

4. Commitments.

(a) Borrower and Guarantors hereby acknowledge and agree that as of the
effective date of this Amendment and following satisfaction of all conditions
thereto as provided herein, the amount of each Lender’s Commitment shall be the
amount set forth on Schedule 1.1 attached hereto. In connection with the
Increase, each of Barclays Bank PLC, RBS Citizens, N.A. and Stifel Bank & Trust
(each individually a “New Lender” and collectively, the “New Lenders”) shall be
issued a Revolving Credit Note in the principal face amount of its Commitment,
which will be a “Revolving Credit Note” under the Credit Agreement, and each New
Lender shall be a Lender under the Credit Agreement.

(b) Borrower and Guarantors hereby acknowledge and agree that as of the
effective date of this Amendment and following satisfaction of all conditions
thereto as provided herein, the Swing Loan Commitment shall be increased from
$25,000,000.00 to $35,000,000.00. In connection with the increase of the Swing
Loan Commitment, KeyBank shall be issued a replacement Swing Loan Note in the
principal face amount of $35,000,000.00 (the “Replacement Swing Loan Note”), and
upon acceptance of the Replacement Swing Loan Note by KeyBank it will be the
“Swing Loan Note” under the Credit Agreement. KeyBank will promptly return to
Borrower the existing Swing Loan Note in the principal face amount of
$25,000,000.00 marked “Replaced”.

(c) By its signature below, each New Lender, subject to the terms and conditions
hereof, hereby agrees to perform all obligations with respect to its respective
Commitment as if such New Lender were an original Lender under and signatory to
the Credit Agreement having a Commitment, as set forth above, equal to its
respective Commitment, which obligations shall include, but shall not be limited
to, the obligation to make Revolving Credit Loans to the Borrower with respect
to its Commitment as required under §2.1 of the Credit Agreement, the obligation
to pay amounts due in respect of Swing Loans as set forth in §2.5 of the Credit
Agreement, the obligation to pay amounts due in respect of draws under Letters
of Credit as required under §2.10 of the Credit Agreement, and in any case the
obligation to indemnify the Agent as provided therein. Each New Lender makes and
confirms to the Agent and the other Lenders all of the representations,
warranties and covenants of a Lender under Section 14 of the Credit Agreement.
Further, each New Lender acknowledges that it has,

 

24



--------------------------------------------------------------------------------

independently and without reliance upon the Agent, or on any affiliate or
subsidiary thereof or any other Lender and based on the financial statements
supplied by the Borrower and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to become a Lender
under the Credit Agreement. Except as expressly provided in the Credit
Agreement, the Agent shall have no duty or responsibility whatsoever, either
initially or on a continuing basis, to provide any New Lender with any credit or
other information with respect to the Borrower or Guarantors or to notify any
New Lender of any Default or Event of Default. No New Lender has relied on the
Agent as to any legal or factual matter in connection therewith or in connection
with the transactions contemplated thereunder. Each New Lender (i) represents
and warrants as to itself that it is legally authorized to, and has full power
and authority to, enter into this agreement and perform its obligations under
this agreement; (2) confirms that it has received copies of such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this agreement; (3) agrees that it has and will,
independently and without reliance upon any Lender or the Agent and based upon
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in evaluating the Revolving Credit
Loans, the Loan Documents, the creditworthiness of the Borrower and the
Guarantors and the value of the assets of the Borrower and the Guarantors, and
taking or not taking action under the Loan Documents; (4) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers as are reasonably incidental thereto pursuant to the terms of the
Loan Documents; and (5) agrees that, by this agreement, it has become a party to
and will perform in accordance with their terms all the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender. Each
New Lender acknowledges and confirms that its address for notices and Lending
Office for Revolving Credit Loans are as set forth on the signature pages
hereto.

5. References to Credit Agreement and Guaranty. All references in the Loan
Documents to the Credit Agreement or Guaranty shall be deemed a reference to the
Credit Agreement or Guaranty, as the case may be, as modified and amended
herein.

6. Acknowledgment of Borrower and Guarantors. Borrower and Guarantors hereby
acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantors, as applicable,
enforceable against Borrower and Guarantors in accordance with their respective
terms, and that the execution and delivery of this Amendment does not
constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of Borrower’s or any Guarantor’s obligations under the Loan
Documents.

7. Representations and Warranties. Borrower and Guarantors represent and warrant
to Agent and the Lenders as follows:

(a) Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of Borrower
and Guarantors, (ii) have been duly authorized by all necessary proceedings on
the part of the Borrower and Guarantors, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which any of the Borrower or Guarantors is subject or any
judgment, order, writ, injunction, license or permit applicable to any of the
Borrower or Guarantors, (iv) do not and will not conflict with or constitute a
default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement or certificate, certificate of
formation, operating agreement, articles of

 

25



--------------------------------------------------------------------------------

incorporation or other charter documents or bylaws of, or any mortgage,
indenture, agreement, contract or other instrument binding upon, any of the
Borrower or Guarantors or any of their respective properties or to which any of
the Borrower or Guarantors is subject, and (v) do not and will not result in or
require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of any of the Borrower or Guarantors.

(b) Enforceability. The execution and delivery of this Amendment are valid and
legally binding obligations of Borrower and Guarantors enforceable in accordance
with the respective terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and the
effect of general principles of equity.

(c) Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of any
Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained and any disclosure filings with the
SEC as may be required with respect to this Amendment.

(d) Reaffirmation. Borrower and Guarantors reaffirm and restate as of the date
hereof each and every representation and warranty made by the Borrower and
Guarantors and their respective Subsidiaries in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith except for
representations or warranties that expressly relate to an earlier date.

8. No Default. By execution hereof, the Borrower and Guarantors certify that as
of the date of this Amendment and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

9. Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that none of such Persons has any defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever arising on or before the date
hereof with respect to the Loan Documents, the administration or funding of the
Loan or with respect to any acts or omissions of Agent or any Lender, or any
past or present officers, agents or employees of Agent or any Lender pursuant to
or relating to the Loan Documents, and each of such Persons does hereby
expressly waive, release and relinquish any and all such defenses, setoffs,
claims, counterclaims and causes of action arising on or before the date hereof,
if any.

10. Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement and Guaranty remain unaltered and in full
force and effect, and the parties hereto do hereby expressly ratify and confirm
the Loan Documents as modified and amended herein. Guarantors hereby consent to
the terms of this Amendment. Nothing in this Amendment or any other document
delivered in connection herewith shall be deemed or construed to constitute, and
there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of Borrower and Guarantors under the Loan
Documents.

 

26



--------------------------------------------------------------------------------

11. Effective Date. The effectiveness of this Amendment is subject to receipt by
the Agent of each of the following, each in form and substance reasonably
satisfactory to the Agent:

(a) A counterpart of this Amendment duly executed by the Borrower, Guarantors,
all of the Lenders and Agent;

(b) An opinion of counsel to the Borrower and the Guarantors addressed to the
Agent and the Lenders covering such matters as the Agent may reasonably request;

(c) A Revolving Credit Note duly executed by the Borrower in favor of each
Lender increasing its respective Credit Commitment pursuant to this Amendment
and each New Lender in the amount set forth next to such Lender’s name on
Schedule 1.1 attached hereto;

(d) Evidence that the Borrower shall have paid all fees due and payable with
respect to this Amendment; and

(e) Such other certificates, documents, instruments and agreements as the Agent
may reasonably request.

The Borrower will pay the reasonable fees and expenses of Agent in connection
with this Amendment in accordance with Section 15 of the Credit Agreement. All
interest and fees accrued prior to the date of this Amendment under provisions
of the Credit Agreement modified by this Amendment shall remain payable at the
due dates set forth in the Credit Agreement.

12. Amendment as Loan Document. This Amendment shall constitute a Loan Document.

13. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

14. MISCELLANEOUS. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

BORROWER:   DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership

By:   DuPont Fabros Technology, Inc., a Maryland corporation, its sole General
Partner   By:  

/s/ Mark L. Wetzel

  Name:   Mark L. Wetzel   Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 

REIT: DUPONT FABROS TECHNOLOGY, INC., a Maryland corporation, as Guarantor By:  

/s/ Mark L. Wetzel

Name:   Mark L. Wetzel Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 

SUBSIDIARY GUARANTORS: GRIZZLY EQUITY LLC, a Delaware limited liability company,
By:   DuPont Fabros Technology, L.P.,   a Maryland limited partnership,   its
Managing Member

 

  By:   DuPont Fabros Technology, Inc.,     a Maryland corporation,     its
General Partner     By:  

/s/ Mark L. Wetzel

    Name:   Mark L. Wetzel     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

28



--------------------------------------------------------------------------------

GRIZZLY VENTURES LLC, a Delaware limited liability company, By:   Grizzly Equity
LLC,   a Delaware limited liability company,   its Managing Member   By:  
DuPont Fabros Technology, L.P.,     a Maryland limited partnership,     its
Managing Member     By:   DuPont Fabros Technology, Inc.,       a Maryland
corporation,       its General Partner       By:  

/s/ Mark L. Wetzel

      Name:   Mark L. Wetzel       Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

LEMUR PROPERTIES LLC, a Delaware limited liability company By:   DuPont Fabros
Technology, L.P.,   a Maryland limited partnership,   its Managing Member   By:
  DuPont Fabros Technology, Inc.,     a Maryland corporation,     its General
Partner     By:  

/s/ Mark L. Wetzel

    Name:   Mark L. Wetzel     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

29



--------------------------------------------------------------------------------

PORPOISE VENTURES LLC, a Delaware limited liability company By:   DuPont Fabros
Technology, L.P.,   a Maryland limited partnership,   its Managing Member   By:
  DuPont Fabros Technology, Inc.,     a Maryland corporation,     its General
Partner     By:  

/s/ Mark L. Wetzel

    Name:   Mark L. Wetzel     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

QUILL EQUITY LLC, a Delaware limited liability company By:   DuPont Fabros
Technology, L.P.,   a Maryland limited partnership,   its Managing Member   By:
  DuPont Fabros Technology, Inc.,     a Maryland corporation,     its General
Partner     By:  

/s/ Mark L. Wetzel

    Name:   Mark L. Wetzel     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

RHINO EQUITY LLC, a Delaware limited liability company By:   DuPont Fabros
Technology, L.P.,   a Maryland limited partnership,   its Managing Member   By:
  DuPont Fabros Technology, Inc.,     a Maryland corporation,     its General
Partner     By:  

/s/ Mark L. Wetzel

    Name:   Mark L. Wetzel     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

30



--------------------------------------------------------------------------------

TARANTULA INTERESTS LLC, a Delaware limited liability company By:   DuPont
Fabros Technology L.P.,   a Maryland limited partnership,   its Managing Member
  By:   DuPont Fabros Technology, Inc.,     a Maryland corporation,     its
General Partner     By:  

/s/ Mark L. Wetzel

    Name:   Mark L. Wetzel     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

TARANTULA VENTURES LLC, a Delaware limited liability company By:   Tarantula
Interests, LLC,   a Delaware limited liability company,   its Managing Member  
By:   DuPont Fabros Technology, L.P.,     a Maryland limited partnership,    
its Managing Member     By:   DuPont Fabros Technology, Inc.,       a Maryland
corporation,       its General Partner       By:  

/s/ Mark L. Wetzel

      Name:   Mark L. Wetzel       Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

31



--------------------------------------------------------------------------------

WHALE HOLDINGS LLC, a Delaware limited liability company, By:   DuPont Fabros
Technology, L.P.,   a Maryland limited partnership,   its Managing Member   By:
  DuPont Fabros Technology, Inc.,     a Maryland corporation,     its General
Partner     By:  

/s/ Mark L. Wetzel

    Name:   Mark L. Wetzel     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

WHALE INTERESTS LLC, a Delaware limited liability company, By:   Whale Holdings
LLC,   a Delaware limited liability company,   its Managing Member   By:  
DuPont Fabros Technology, L.P.,     a Maryland limited partnership,     its
Managing Member     By:   DuPont Fabros Technology, Inc.,       a Maryland
corporation,       its General Partner       By:  

/s/ Mark L. Wetzel

      Name:   Mark L. Wetzel       Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

32



--------------------------------------------------------------------------------

WHALE VENTURES LLC, a Delaware limited liability company By:   Whale Interests
LLC,   a Delaware limited liability company,   its Managing Member   By:   Whale
Holdings LLC,     a Delaware limited liability company,     its Managing Member
    By:   DuPont Fabros Technology, L.P.,       a Maryland limited partnership,
      its Managing Member       By:   DuPont Fabros Technology, Inc.,         a
Maryland corporation,         its General Partner         By:  

/s/ Mark L. Wetzel

        Name:   Mark L. Wetzel         Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

YAK MANAGEMENT LLC, a Delaware limited liability company, By:   DuPont Fabros
Technology, L.P.,   a Maryland limited partnership,   its Managing Member   By:
  DuPont Fabros Technology, Inc.,     a Maryland corporation,     its General
Partner     By:  

/s/ Mark L. Wetzel

    Name:   Mark L. Wetzel     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

33



--------------------------------------------------------------------------------

YAK INTERESTS LLC, a Delaware limited liability company, By:   Yak Management
LLC,   a Delaware limited liability company,   its Managing Member   By:  
DuPont Fabros Technology, L.P.,     a Maryland limited partnership,     its
Managing Member     By:   DuPont Fabros Technology, Inc.,       a Maryland
corporation,       its General Partner       By:  

/s/ Mark L. Wetzel

      Name:   Mark L. Wetzel       Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

XERES MANAGEMENT LLC, a Delaware limited liability company, By:   DuPont Fabros
Technology, L.P.,   a Maryland limited partnership,   its Managing Member   By:
  DuPont Fabros Technology, Inc.,     a Maryland corporation,     its General
Partner     By:  

/s/ Mark L. Wetzel

    Name:   Mark L. Wetzel     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

34



--------------------------------------------------------------------------------

XERES INTERESTS LLC, a Delaware limited liability company, By:   Xeres
Management LLC,   a Delaware limited liability company,   its Managing Member  
By:   DuPont Fabros Technology, L.P.,     a Maryland limited partnership,    
its Managing Member     By:   DuPont Fabros Technology, Inc.,       a Maryland
corporation,       its General Partner       By:  

/s/ Mark L. Wetzel

      Name:   Mark L. Wetzel       Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

FOX PROPERTIES LLC, a Delaware limited liability company By:   DuPont Fabros
Technology, L.P.,   a Maryland limited partnership,   its Managing Member   By:
  DuPont Fabros Technology, Inc.,     a Maryland corporation,     its General
Partner     By:  

/s/ Mark L. Wetzel

    Name:   Mark L. Wetzel     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

35



--------------------------------------------------------------------------------

LENDERS:

KEYBANK NATIONAL ASSOCIATION

individually and as Agent

By:  

Eric Hafertepen

Name:  

/s/ Eric Hafertepen

Title:  

Vice President

RAYMOND JAMES BANK, N.A. By:  

Alexander Rody

Name:  

/s/ Alexander Rody

Title:  

Senior Vice President

ROYAL BANK OF CANADA By:  

/s/ Dan LaPage

Name:  

/s/ Dan LaPage

Title:  

Authorized Signatory

BANK OF AMERICA, N.A. By:  

/s/ Michael W. Edwards

Name:  

Michael W. Edwards

Title:  

Senior Vice President

JEFFERIES GROUP INC. By:  

John Stacconi

Name:  

/s/ John Stacconi

Title:  

Global Treasurer

 

36



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

Ronnie Glenn

Name:  

/s/ Ronnie Glenn

Title:  

Vice President

Address for Notices:

Barclays Bank PLC

745 7th Avenue, 26th Floor

New York, New York 10019

Attn: Ronnie Glenn RBS CITIZENS, N.A. By:  

Samuel A. Bluso

Name:  

/s/ Samuel A. Bluso

Title:  

Senior Vice President

Address for Notices:

RBS Citizens, N.A.

1215 Superior Avenue, 6th Floor

Cleveland, Ohio 44114

Attn: Samuel A. Bluso

STIFEL BANK & TRUST By:  

John H. Phillips

Name:  

/s/ John H. Phillips

Title:  

Executive Vice President

Address for Notices:

Stifel Bank & Trust

955 Executive Parkway, Suite 216

St. Louis, Missouri 63141 Attention: John H. Phillips

 

37



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

   Commitment      Commitment Percentage  

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

Attention: John C. Scott

Telephone: (216) 689-5986

Facsimile: (216) 689-4997

   $ 50,000,000.00         22.2222 % 

LIBOR Lending Office

Same as Above

     

Raymond James Bank, N.A.

710 Carillon Parkway

St. Petersburg, Florida 33716

Attention: Thomas G. Scott

Telephone: (727) 567-4196

Facsimile: (866) 205-1396

   $ 35,000,000.00         15.5555 % 

LIBOR Lending Office

Same as Above

     

RBS Citizens, N.A.

1215 Superior Avenue, 6th Floor

Cleveland, Ohio 44114

Attention: Samuel A. Bluso

   $ 35,000,000.00         15.5555 % 

LIBOR Lending Office

Same as Above

     

Royal Bank of Canada

Three World Financial Center

200 Vesey Street, 12th Floor

New York, New York 10281-8098

Attention: Dan LePage

Telephone: (212) 428-6605

Facsimile: (212) 428-6459

   $ 35,000,000.00         15.5555 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

Name and Address

   Commitment      Commitment Percentage  

Barclays Bank PLC

Barclays Capital

745 7th Avenue, 26th Floor

New York, New York 10019

Attention: Ronnie Glenn

   $ 30,000,000.00         13.3333 % 

LIBOR Lending Office

Same as Above

     

Jefferies Group, Inc.

c/o Jefferies & Company, Inc.,

Harborside Financial Center

Plaza 3, Suite 705

Jersey City, New Jersey 07311

Attention: Mark Sahler

Telephone: (201) 761-7623

Facsimile: (201) 761-4023

   $ 20,000,000.00         8.8888 % 

LIBOR Lending Office

Same as Above

     

Bank of America, N.A.

231 S. LaSalle Street, 10th Floor

Chicago, Illinois 60604

Attention: Zena Diggs

Telephone: (312) 828-9041

Facsimile: (312) 537-6740

   $ 10,000,000.00         4.4444 % 

LIBOR Lending Office

Same as Above

     

Stifel Bank & Trust

955 Executive Parkway, Suite 216

St. Louis, Missouri 63141

Attention: Danna Vendetti

   $ 10,000,000.00         4.4444 % 

LIBOR Lending Office

Same as Above

     

* TOTAL

   $ 225,000,000.00         100 % 

 

* Percentage may not add up to 100% due to rounding

 

Schedule 1.1 – Page 2



--------------------------------------------------------------------------------

[APPENDIX TO COMPLIANCE CERTIFICATE]

 

DuPont Fabros Technology, LP

                                    

Line of Credit Covenants

                     

 

 

 

December 31, 2011

                     

 

 

 

§ 9.1(a) Unencumbered Assets Tests

          

Unsecured Debt

          

Line of Credit

          

Unsecured Notes

                  

 

 

    

Total Unsecured Debt

           $ —     

Unencumbered Asset Value*:

          

i. Net Operating Income of Unencumbered, Stabilized Assets, capitalized at 9%

  

     Quarter NOI      Quarter
Annualized     Capitalized Value     

 

 

ACC2

      $ -9 %    $ —        

ACC3

        -9 %      —        

ACC4

        -9 %      —        

CH1 Phase I

        -9 %      —        

VA3

        -9 %      —        

VA4

        -9 %      —           

 

 

    

 

 

   

 

 

    

Total

   $ —         $ —           $ —                

 

 

 

ii. Book Value of Development Properties

                     

 

 

 

CH1 Phase II

          

NJ1 Phase I

          

SC1 Phase I

                  

 

 

    

Total Book Value of Development Properties

  

   $ —     

iii. Aggregate of Unrestricted Cash and Cash Equivalents:

  

   $ —     

iv. Book Value of Land Assets:

  

             

 

 

 

ACC7

          

ACC8

                     

 

 

 

NJ1 Phase II

                     

 

 

 

SC1 Phase II

          

SC2 Phase I/II

                  

 

 

    

 

 

 

Total Book Value of Land Assets

           $ —     

Unencumbered Asset Value, sum of (i) through (iv)

  

   $ —     



--------------------------------------------------------------------------------

Consolidated Total Unsecured Debt to Unencumbered Asset Value    § 9.1(a)
Consolidated Total Unsecured Debt to Unencumbered Asset Value not to exceed 60%
  

 

* None of the Unencumbered Properties included in Unencumbered Asset Value are
subject to environmental conditions (as described in Section 8.6 of the Credit
Agreement) or casualty and condemnation (as described in Section 7.22 of the
Credit Agreement).



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

December 31, 2011

§ 9.1(b) Unencumbered Property Debt Yield not less than 12.5%

 

Consolidated Total Adjusted Unsecured Debt

                                                    

 

 

 

Line of Credit

                 

 

 

 

Unsecured Notes

        

Unrestricted Cash and Cash Equivalents

              

 

 

    

Consolidated Total Adjusted Unsecured Debt

         $ —     

Net Operating Income from Unencumbered Properties, annualized

  

  

i. Net Operating Income of all Unencumbered Properties

  

        Quarter NOI      Quarter
Annualized         

ACC2

      $ —        

ACC3

        —        

ACC4

        —        

CH1

        —        

VA3

        —        

VA4

        —        

NJ1

        —                 

 

 

 

SC1/2

        —                 

 

 

 

ACC7

        —        

ACC8

        —           

 

 

    

 

 

                      

 

 

 

Total

   $ —            $ —     

Net Operating Income, annualized, to Consolidated Total Adjusted Unsecured Debt

  

   § 9.1(b) Unencumbered Property Debt Yield not less than 12.5%      



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

December 31, 2011

§ 9.2 Consolidated Total Indebtedness to Gross Asset Value

 

Consolidated Total Indebtedness

                                                          

 

 

 

Line of Credit

                     

 

 

 

Unsecured Notes

          

ACC5 Loan

                  

 

 

    

Consolidated Total Indebtedness

           $ —     

Gross Asset Value:

          

i. Net Operating Income of Stabilized Assets, capitalized at 9%

  

        Quarter NOI      Quarter
Annualized     Capitalized Value         

ACC2

      $ -9 %    $ —        

ACC3

        -9 %      —        

ACC4

        -9 %      —        

ACC5

        -9 %      —        

CH1 Phase I

        -9 %      —                   

 

 

 

VA3

        -9 %      —        

VA4

        -9 %      —           

 

 

    

 

 

   

 

 

    

Total

   $ —         $ —           $ —     

ii. Book Value of Development Properties

  

  

ACC6 Phase I

          

CH1 Phase II

                     

 

 

 

NJ1 Phase I

          

SC1 Phase I

                  

 

 

    

 

 

 

Total Book Value of Development Properties

           $ —     

iii. Aggregate of Unrestricted Cash and Cash Equivalents:

  

   $ —     

iv. Book Value of Land Assets:

  

  

ACC6 Phase II

          

ACC7

          

ACC8

          

NJ1 Phase II

                     

 

 

 

SC1 Phase II

          

SC2 Phase I/II

                  

 

 

    

 

 

 

Total Book Value of Land Assets

           $ —                

 

 

                       

 

 

 

v. Mortgage Notes at lesser of GAAP book value and principal balance

  

   $ —                           

 

 

 



--------------------------------------------------------------------------------

Gross Asset Value, sum of (i) through (v)

            $ —      Consolidated Total Indebtedness to Gross Asset Value      
                        § 9.2 Consolidated Total Indebtedness to Gross Asset
Value not to exceed 60%            



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

December 31, 2011

§ 9.3 Consolidated EBITDA to Consolidated Fixed Charges

 

Consolidated EBITDA:

                                         

Operating income

     

Addback: Depreciation and amortization

     

Addback: Non-cash stock compensation

        

 

 

    

Quarterly EBITDA

     —        

Quarter annualized

   $ —              

 

 

 

Consolidated EBITDA

      $ —           

 

 

 

Consolidated Fixed Charges

     

a) Consolidated Interest Expense:

     

Interest expensed

     

Interest capitalized

        

 

 

    

Consolidated Interest Expense

     —        

b) Regular principal repayments

     

c) Preferred distributions

        

 

 

          —        

Quarter annualized

   $ —              

 

 

 

Consolidated Fixed Charges

      $ —           

 

 

 

Consolidated EBITDA to Consolidated Fixed Charges

           

 

 

 

§ 9.3 Consolidated EBITDA to Consolidated Fixed Charges not less than 1.70

     



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

December 31, 2011

§ 9.4 Minimum Consolidated Tangible Net Worth

 

Gross Asset Value

      $ —     

Less: Consolidated Total Indebtedness

        —           

 

 

 

Consolidated Tangible Net Worth

      $ —           

 

 

 

Sum of:

     

(i) $1,300,000,000.00, plus

   $ 1,300,000,000      

(ii) 80% of:

     

Additional Net Offering Proceeds after the Second

     

Amendment Date:

              

 

 

    

 

 

        $ 1,300,000,000         

 

 

  § 9.4 Minimum Consolidated Tangible Net Worth not less than threshold      



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

December 31, 2011

§ 9.5 Unhedged Variable Rate Debt

 

Unhedged Variable Debt:

                    

Line of Credit

  

ACC5 Term Loan

     

 

 

 

Secured/Recourse/Unhedged Debt

   $ —        

 

 

       

 

 

 

Gross Asset Value

   $ —        

 

 

 

Unhedged Variable Rate Debt to Gross Asset Value

     

 

 

 

Unhedged Variable Rate Debt to Gross Asset Value may not exceed 30%

  



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

December 31, 2011

§8.1(f) Restrictions on Indebtedness

 

(i) & (ii) Recourse/Secured Indebtedness

                    

ACC5 Term Loan

   $ —        

 

 

 

Recourse/Secured Indebtedness

   $ —        

 

 

       

 

 

 

(i) 15% of Gross Asset Value

   $ —        

 

 

 

Recourse Indebtedness cannot exceed 15% of Gross Asset Value

     

 

 

 

(ii) 40% of Gross Asset Value

   $ —        

 

 

  Secured Debt cannot exceed 40% of Gross Asset Value   



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

December 31, 2011

§8.3 Permitted Investments

 

(j) Investment in Land Assets

                       

 

 

 

5% of Gross Asset Value

   $ —        

 

 

 

Land Assets:

  

ACC7

   $ —     

ACC8

     —     

SC2 Phase I/II

     —        

 

 

 

Land Assets

   $ —        

 

 

 

Investments in Land Assets cannot exceed 5% of Gross Asset Value

     

(k) Investments in International Investments cannot exceed 35% of Gross Asset
Value or $1,000,000,000.00

     N/A      

(l) Investments in non-wholly owned Subsidiaries and Unconsolidated Affiliates
cannot exceed 20% of Gross Asset Value

     N/A      

(m) Investments in Development Properties

     

 

 

 

Lesser of 35% of Gross Asset Value or $1,000,000,000

   $ —        

 

 

 

Development Properties:

  

ACC6 Phase I

   $ —     

CH1 Phase II

     —     

NJ1 Phase I

     —     

SC1 Phase I

     —        

 

 

 

Development Properties

   $ —        

 

 

 

Investments in Development Properties cannot exceed 35% of Gross Asset Value or
$1,000,000,000.00

     

(n) Investments in Mortgage Notes cannot exceed 5% of Gross Asset Value

     N/A         

 

 

 

50% of Gross Asset Value

   $ —        

 

 

       

 

 

 

Aggregate value of investments described in §8.3(j)-(n)

   $ —        

 

 

  Aggregate value of investments described in §8.3(j)-(n) cannot exceed 50% of
Gross Asset Value   



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

December 31, 2011

§ 8.7 Distributions

 

     1Q11      2Q11      3Q11      4Q11      LTM  

Net Income

               $ —     

Real estate depreciation and amortization

                 —     

Less: PP&E depreciation

                 —     

Preferred stock dividends

                 —     

FFO

     —           —           —           —           —     

Straight-line revenue

                 —     

Amortization of lease contracts above and below market value

                 —     

Loss on early extinguishment of debt

                 —     

Compensation paid with Company common shares

                 —     

AFFO

   $ —         $ —         $ —         $ —         $ —     

95% of AFFO

   $ —         $ —         $ —         $ —         $ —     

Common Dividends Paid

               $ —     

Preferred Dividends Paid

                 —     

Total Dividends Paid

   $ —         $ —         $ —         $ —         $ —     



--------------------------------------------------------------------------------

Percentage of Cash Dividends

paid to AFFO.

Distributions shall not exceed

95% of AFFO